DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pogam et al. (US Pub No 2018/0306107).
In regard to claim 12, Pogam discloses an apparatus configured to change a compression ratio of a reciprocating piston internal combustion engine (see Abstract and Fig 3), the apparatus comprising: 
an externally toothed eccentric (21, see the detail in Fig 4, especially toothed parts 28 and eccentric face 24; also see Paragraph 0036) which is configured to be arranged in a rotationally movable manner between a pin journal of a crankshaft of a crank drive and a connecting rod eye of a connecting rod (see Paragraph 0036: “each eccentric part 21 comprises an external face 25 of eccentric shape with respect to the axis of the hole 22 and therefore to the corresponding crankpin 13. The outer face 25 is intended to cooperate with a big end of a connecting rod 26, which has its small end rotatably connected to a piston 27 of the engine”) in order to change a stroke height of a piston of 
an adjusting unit (with at least worm gear and wheel arrangement 57 seen in Fig 3) which is coupled mechanically to an external toothing system of the eccentric (generally via the detailed elements shown in Fig 4) and is configured to set the eccentric by way of rotation of the eccentric (Paragraph 0045: “the angular position of the eccentric part 21 located on the side of the pulley 18 is controlled by the angular position of the actuating shaft 32 so as to change to a new compression ratio. For this purpose, the actuating shaft 32 may be actuated for example by means of a wheel and worm gear 57”), and 
a coupling unit (with at least elements 33, 37, 38 shown in detail in Fig 4) which is configured to couple (see assembled in Fig 3) the eccentric (21) mechanically to the adjusting unit (57) and to first (53) and second (32) takeoff shafts which are arranged parallel to one another (see Fig 4), are spaced apart radially from one another (see Fig 4), and are coupled mechanically to one another (see Fig 4), wherein the 
first takeoff shaft (53) is coupled (via 38) mechanically to the external toothing (28) system of the eccentric (21, see Fig 4), 
the second takeoff shaft (32) is coupled mechanically to the adjusting unit (via the wheel of worm/wheel arrangement 57), and 
the first and second takeoff shafts of the coupling unit, the eccentric and/or the adjusting unit are configured for the partial or complete arrangement in the interior of a crankcase of the crankshaft, within an installation space of a web of the crankshaft and/or within an installation space of a counterweight (at least, for example, the 

Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but appears it would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner notes especially the limitation: “the adjusting unit has an adjusting gear which is configured as an internal gear”.
Claim 14 (and thus claims 15-22) appears to contain allowable subject matter.
Examiner notes especially the limitation: “the adjusting unit has an adjusting gear which is configured as an internal gear”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747